Citation Nr: 1813910	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-35 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE


Entitlement to an increased rating greater than 30 percent disabling for post non-small cell lung cancer, status post right lower lobectomy.


REPRESENTATION

Appellant represented by:	John M. Dorle, Accredited Agent


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

In January 2018, the Veteran's accredited representative withdrew his claim for an increased rating for post non-small cell lung cancer, status post right lower lobectomy.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the claim for an increased rating for post non-small cell lung cancer, status post right lower lobectomy.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  In the instance case, the Veteran's representative withdrew his appeal for a rating increase in a January 2018 letter and confirmed such in a follow-up February 2018 letter.  Accordingly, the Board does not have jurisdiction to review the appeal and the appeal for the rating increase is dismissed.


ORDER

The appeal for a rating increase in excess of 30 percent disabling for post non-small cell lung cancer, status post right lower lobectomy is dismissed.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


